Title: From Thomas Jefferson to Thomas Pinckney, 7 May 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia May 7th. 1793.

Since my Letter of April 26th. yours have been received of March 12. 12. 13. 13. and 19. Before the receipt of these, one of which covered the form of your passports, it had been determined here that passports should be issued in our own ports only, as well to secure us against those collusions which would be fraudulent towards our Friends, and would introduce a competition injurious to our own vessels, as to induce these to remain in our own service, and thereby give to the productions of our Soil, the protection of it’s own flag in it’s passage to foreign markets. As our citizens are free to purchase and use foreign-built vessels, and these, like all their other lawful property, are entitled to the protection of their Government, passports will be issued to them as freely as to home-built Vessels. This is strictly within our Treaties, the letter of which as well as their spirit, authorizes passports to all vessels belonging to Citizens of the United States. Our laws, indeed, indulge home-built vessels with the payment of a lower Tonnage, and to evidence their right to this, permit them alone  to take out registers from our own offices; but they do not exclude foreign-built vessels owned by our Citizens from any other right. As our home-built vessels are adequate to but a small proportion of our Transportation, if we could not suddenly augment the stock of our Shipping, our produce would be subject to war-insurance in the vessels of the belligerent powers, though we remain at peace ourselves.
In one of your letters of March 13th. you express your apprehensions that some of the belligerent powers may stop our vessels going with grain to the Ports of their Enemies, and ask instructions which may meet the Question in various points of view, intending, however, in the meantime to contend for the amplest freedom of neutral Nations. Your intention in this, is perfectly proper, and coincides with the Ideas of our own Government in the particular case you put, as in general cases. Such a stoppage to an unblockaded port would be so unequivocal an infringement of the neutral rights, that we cannot conceive it will be attempted. With respect to our conduct, as a neutral nation, it is marked out in our Treaties with France and Holland, two of the belligerent Powers: and as the duties of neutrality require an equal conduct to both parties, we should, on that ground, act on the same principles towards Great Britain. We presume that this would be satisfactory to her, because of it’s equality, and because she too, has sanctioned the same principles in her Treaty with France. Even our 17th. Article with France, which might be disagreeable, as from it’s nature it is unequal, is adopted exactly by Great Britain in her 40th. Article with the same power; and would have laid her, in a like case, under the same unequal obligations against us. We wish then that it could be arranged with Great Britain, that our Treaties with France and Holland, and that of France and Great Britain (which agree in what respects neutral nations) should form the line of conduct for us all, in the present war, in the cases for which they provide. Where they are silent, the general principles of the law of nations, must give the rule. I mean the principles of that law, as they have been liberalized in latter times by the refinement of manners and morals, and evidenced by the Declarations, Stipulations and Practice of every civilized Nation. In our Treaty with Prussia, indeed, we have gone ahead of other nations in doing away restraints on the Commerce of peaceful nations, by declaring that nothing shall be contraband, for, in truth, in the present improved State of the Arts, when every Country has such ample means of procuring Arms within and without itself, the regulations of contraband answer no other end than to draw other nations into the war. However, as nations have not given sanction to this improvement, we claim it, at present, with Prussia alone.
You are desired to persevere till you obtain a regulation to guard our  vessels from having their Hands impressed, and to inhibit the British navy-officers from taking them under the pretext of their being British subjects. There appears but one practicable rule, that, the vessel being American, shall be conclusive Evidence that the Hands are so, to a certain number proportioned to her tonnage. Not more than one or two Officers should be permitted to visit a vessel.—Mr. Albion Coxe is just arrived. I have the honor to be, with great and sincere esteem, Dear sir, Your most obedient and most humble servant,

Th: Jefferson

